DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/223,210 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming substantially the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	In particular:
12/223,216 (Instant Application)
17/223,210 (Reference)
1. A terminal apparatus of a battery module assembly, comprising: a state acquisition unit that acquires state of the battery module assembly; a communication unit that communicates state of the battery module assembly 5acquired by the state acquisition unit to outside; a connect/disconnect unit that connects or disconnects output of the battery module assembly to or from a load; a load change detection unit that detects change of the load; and an output switching unit that switches output of the battery module assembly in accordance with changed load when the change of the load is detected by the load change detection unit.  
1. A terminal apparatus of a battery module assembly, comprising: a state acquisition unit that acquires state of the battery module assembly; a communication unit that communicates state of the battery module assembly acquired by the state acquisition unit to outside; and a connect/disconnect unit that connects or disconnects output of the battery module assembly to or from a load.


	Regarding claim 1, the only difference between the two claims above is the variation in words.  Claim 1 of the instant application further recites switches output of the battery module assembly in accordance with changed load.
	However, the load coupled to the battery, connecting/disconnecting battery to or from a load will change the load.
	In spite of the variation or absence of the changing of the load, the claims are claiming the same subject matter.  They are not and cannot patentable distinct.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/223,210 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming substantially the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	In particular:
17/223,216 (Instant Application)
17/223,220 (Reference)
1. A terminal apparatus of a battery module assembly, comprising: a state acquisition unit that acquires state of the battery module assembly; a communication unit that communicates state of the battery module assembly acquired by the state acquisition unit to outside; a connect/disconnect unit that connects or disconnects output of the battery module assembly to or from a load; a load change detection unit that detects change of the load; and an output switching unit that switches output of the battery module assembly in accordance with changed load when the change of the load is detected by the load change detection unit.  
1. A terminal apparatus of a battery module assembly, comprising: a state acquisition unit that acquires state of the battery module assembly; a communication unit that communicates state of the battery module assembly acquired by the state acquisition unit to outside; and a connect/disconnect unit that connects or disconnects output of the battery module assembly to or from a load; wherein the communication unit communicates with a control apparatus which controls operation of the load connected, acquires data of the load and communicates the acquired data of the load to outside.


	Regarding claim 1, the only difference between is that claim 1 of the instant application recites output switching unit that switches output of the battery module assembly in accordance with the changed load, whereas claim 1 of the reference recites control apparatus, which controls operation of the load connected, acquired data of the load to outside.
	The claims are claiming the same subject matter because claim 1 of the instant application also recites communication performing the same operation.  The change in the load of the instant application is clearly from connects/disconnect of the connect/disconnect unit of the reference.
	It is clearly they are claiming substantially the same subject matter.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toya et al. (US 10,763,680 B2).
Regarding claim 1, Toya et al. discloses a terminal apparatus (Fig. 2) of a battery module assembly, comprising: a state acquisition unit (54) that acquires state of the battery module assembly (51); a communication unit (52) that communicates state of the battery module assembly (51) 5acquired by the state acquisition unit (54) to outside; a connect/disconnect unit (53) that connects or disconnects output of the battery module assembly to or from a load (30); a load change detection unit (54) that detects change of the load; and an output switching unit (Col. 7, lines 13-20, element 54 switch connect/disconnect) switching  that switches output of the battery module assembly (51) in 10accordance with changed load when the change of the load is detected by the load change detection unit (Col. 7, lines 5-12, control unit 55 of battery pack 50 controls charge/discharge and load device based on terminal 53d is grounded).  
Regarding claim 3, Toya et al. discloses the output switching unit (Element 54, col. 7, lines 13-20) is 20configured to control output of the battery module assembly based on instruction from the communication unit (52).  
Regarding claim 4, Toya et al. discloses the output switching unit (54) stores multiple characteristics (Pack ID in element 56) and when it is detected by the load change detection unit that 25load was changed (Whether external device is load), switches output of the battery module assembly among multiple stored characteristics in accordance with the changed load.  
Regarding claim 5, Toya et al. discloses the communication unit (52) acquires operating state of a second load (Element 30 is electric equipment can be second, third load) based on state of the battery module assembly (51) - 13 -IF-926 (H120-0767) acquired by the state acquisition unit and communicates the acquired operating state to outside (Element 30).  
Regarding claim 6, Toya et al. discloses the load (30) is at least one among 5a vehicle electric motor, a factory electrical machine tool (Col. 6, lines 3-9), home lighting fixtures and a construction machine electric motor (“At least one among” read on alternative exclusive embodiments).  
Regarding claim 7, Toya et al. discloses a terminal apparatus of a battery module assembly, comprising: a computer equipped with at least one processor (55) and at least one memory (56) 10coupled to the processor, wherein the processor (55) is configured to perform as a state acquisition unit (54) that acquires state of the battery module assembly; a communication unit (52) that communicates state of the battery module assembly acquired by the state acquisition unit (54) to outside; 15a connect/disconnect unit (In element 54, col. 7 lines 13-20) that connects or disconnects output of the battery module assembly (50) to or from a load (30); a load change detection unit (In element 55) that detects change of the load; and an output switching unit (54) that switches output of the battery module assembly (51) in accordance with changed load when the change of the load is detected by the load 20change detection unit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toya et al. (US 10,763,680 B2) in view of Shoji et al. (US 2018/0097263 A1).
Regarding claim 2, Toya et al. discloses every subject matter recited in the claim but does not explicitly disclose a battery case having an open end.
Shoji et al. discloses  battery module and further discloses battery case with an open end (Shoji et al.’s figs. 2-3).15
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the case having an open end to accommodate the battery, as taught by Shoji et al. into the system of Toya et al. because such a case is typical for the battery pack.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
September 1, 2022